Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1, 10 and 15 are independent claims.

Claim Rejections - 35 USC § 112
Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 and 15-20 recite the condition “when the cluster metric is satisfied” but fail to define the condition when the metric is satisfied.  Claim 3 describes that the “cluster metric” comprises a threshold distance between wells, but fails to state when or how the metric is satisfied.  Is it when the threshold is greater than the distance or when the distance is greater than the threshold?  Thus claims 1-9 and 15-20 are indefinite under 35 USC 112(b).
Claims 1-9 and 15-20 recite the condition “grid model vertical mismatch metric is satisfied”.  Claims 2 and 16 provide proper description concerning when this metric is satisfied.  However claims 1, 3-9, 15 and 17-20 fail to provide any indication of when or how the metric would be satisfied and as such are indefinite with respect to the understanding of when a “grid model vertical mismatch metric is satisfied”.  Thus claims 1, 3-9, 15 and 17-20 are indefinite under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Considering Step 1, the claims 1-20 all belong to a statutory class.
Considering Step 2A prong 1, the claims are examined for abstract ideas.  To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. A method of updating a computer model of a reservoir, the method comprising:
receiving actual well data from a plurality of wells, wherein the actual well data comprises an actual geographic location for each well of the plurality of wells;
accessing model well data from the computer model for a plurality of modeled wells, wherein the plurality of modeled wells correspond to the plurality of wells, and the model well data comprises a model geographic location for each modeled wells of the plurality of modeled wells;
comparing, by a computing device, the actual well data to the model well data according to a grid model vertical mismatch metric;
when the grid model vertical mismatch metric is satisfied based on the comparison of the actual well data to the model well data, globally updating the computer model based at least in part on the actual well data; and
when the grid model vertical mismatch metric is not satisfied based on the comparison of the actual well data to the model well data:
comparing the plurality of wells of the actual well data to a cluster metric;
when the cluster metric is satisfied, locally updating the computer model proximate the plurality of modeled wells corresponding to the plurality of wells based at least in part on the actual well data; and
when the cluster metric is not satisfied, globally updating the computer model based at least in part on the actual well data.

The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no significant additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  The receiving of well data and the accessing model well data is insignificant extra solution activity of obtaining data.  The details of the type of data to be obtained only describe the provenance of the data without any explicit use of a particular device or transformation of an article. Thus the claim merely represents the results of an abstract determination of the accuracy of a model and updating it when various metrics are not met.
With respect to step 2A prong 2, the claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
Claims 2-20 recite further limitations addressing the abstract idea.  
Note that claims 8, 9, 13 and 15 further recite using generic computer components.
The use of generic computer equipment is considered insignificant additional elements.  As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Selecting a particular generic function for computer hardware to perform (e.g., buffering content, storing and retrieving data from memory) from within a range of well-known, routine, conventional functions performed by the hardware is not significantly more, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016)(MPEP 2106.05(a)II last paragraph). 
Claims 8 and 13 additionally recite displaying the results of the abstract idea in a generic manner.  As such these claims are deemed insignificant extra solution activity of reporting results.
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claims 1-20 are patent ineligible under 35 USC 101.



AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurpinar et al., US 6,980,940 (hereinafter Gurpinar).  Note that the following Incorporated by Reference art is part of Gurpinar’s disclosure:
Pedersen et al., “Seismic Snapshots for Reservoir Monitoring”, 1996 (hereinafter Pedersen)
Gawith et al., “Decision-Driven Reservoir Modelling: The Next Big Thing”, 1999 (hereinafter Gawith)
He et al., US 5,798,982 (hereinafter He)
Claim 1:
Gurpinar teaches a method of updating a computer model of a reservoir, the method comprising:
receiving actual well data from a plurality of wells, wherein the actual well data comprises an actual geographic location for each well of the plurality of wells (col 8 lines 50-55);
accessing model well data from the computer model for a plurality of modeled wells, wherein the plurality of modeled wells correspond to the plurality of wells, and the model well data comprises a model geographic location for each modeled wells of the plurality of modeled wells (col 8 lines 50-55);
comparing, by a computing device, the actual well data to the model well data according to a grid model vertical mismatch metric (creating the 3D grid, col 37 line 64 – col 38 line 2, and col 38 lines 34-53);
when the grid model vertical mismatch metric is satisfied (assuming that this is the case where the undefined mismatch metric is below a threshold) based on the comparison of the actual well data to the model well data, globally updating the computer model based at least in part on the actual well data (col 38 lines 44-53); and
when the grid model vertical mismatch metric is not satisfied based on the comparison of the actual well data to the model well data (fig 11A step 42a8);
comparing the plurality of wells of the actual well data to a cluster metric (Gurpinar determining the field-reservoir model comprising groups of wells fig 5 step 58, col 10 lines 65-67, col 26 lines 20-46, col 41 lines 34, and further Pedersen pg. 41 2nd col first para);
when the cluster metric is satisfied, locally updating the computer model proximate the plurality of modeled wells corresponding to the plurality of wells based at least in part on the actual well data; and when the cluster metric is not satisfied, globally updating the computer model based at least in part on the actual well data (updating the computer model, fig 11A step 42a8).
Claim 2:
Gurpinar teaches the method of claim 1, wherein:
comparing the actual well data to the model well data according to the grid model vertical mismatch metric comprises: determining a grid model vertical mismatch for each well of the plurality of wells; and comparing the grid model vertical mismatch to a seismic uncertainty of the computer model; and the grid model vertical mismatch metric is satisfied when the grid model vertical mismatch is less than the seismic uncertainty of the computer model.
Gurpinar teaches using a 3D grid (col 37 line 64 – col 38 line 2), where the grid system is verified to be a reliable model (col 38 lines 34-38, Fig. 11A step 42a6), and manually adjusting the model if it the grid fails to reproduce the geologic description (col 38 lines 44-53).
Claim 4:
Gurpinar teaches the method of claim 1, wherein locally updating the computer model is performed at least in part by history matching.  Gurpinar using historical data as constraints on the model (col 38 lines 61-63).
Claim 5:
Gurpinar teaches the method of claim 1, wherein:
the actual well data comprises actual property data for the plurality of wells (col 8 lines 50-55); and
the method further comprises:
comparing actual property data statistics from the actual property data with modeled property data statistics from modeled property data from the computer model (FIG. 12A, step 42b12, col 41 lines 15-22);
when the property statistic metric is satisfied:
comparing synthetic well log data calculated from the modeled property data for the plurality of modeled wells with actual well log data according to a model predictability metric; when the model predictability metric is satisfied, locally updating the computer model proximate the plurality of modeled wells corresponding to the plurality of wells based at least in part on the actual property data; and when the property model predictability metric is not satisfied, globally updating the computer model based at least in part on the actual property data; and when the property statistic metric is not satisfied, globally updating the computer model based at least in part on the actual property data.  Gurpinar teaches using the well logs to create models (col 8 lines 50-55) and these are used to create volume calculations which when not consistent with the data are adjusted (col 9 lines 21-30, FIG. 11A steps 42a6 and 42a7).
Claim 6:
Gurpinar teaches the method of claim 5, wherein:
wherein comparing the actual property data statistics with the modeled property data statistics comprises determining an error between the modeled property data statistics and the actual property data statistics; and the property statistic metric is an error threshold such that the property statistic metric is satisfied when the error is less than the error threshold.
Gurpinar teaches an iterative process which checks for errors between measured and the models (col 39 lines 26-31).  These comparisons are statistically based (FIG. 12A, step 42b12, col 41 lines 15-22)  The Incorporated by Reference art of Gawith teaches that determining the accuracy of a model can use thresholds (pg. 3 col 1, first paragraph under heading Methodology).
Claim 7:
Gurpinar teaches the method of claim 6, wherein:
comparing the synthetic well log data with the actual well log data comprises determining a log error between the synthetic well log data and the actual well log data; and the model predictability metric is a log error threshold such that the model predictability metric is satisfied when the log error is less than the log error threshold.
Gurpinar teaches creating models from well logs(col 8 lines 50-55).  The models are verified and updated when necessary (col 26 lines 20-27).  These comparisons are statistically based (FIG. 12A, step 42b12, col 41 lines 15-22)  The Incorporated by Reference art of Gawith teaches that determining the accuracy of a model can use thresholds (pg. 3 col 1, first paragraph under heading Methodology).
Claim 8:
Gurpinar teaches the method of claim 5, further comprising displaying, on an electronic display, the actual property data statistics in the form of at least one actual histogram and the modeled property data statistics in the form of at least one modeled histogram.
Gurpinar teaches displaying of the well performance FIG. 12A 42b7.  Gurpinar teaches creating models from well logs(col 8 lines 50-55).  The models are verified and updated when necessary (col 26 lines 20-27).  These comparisons are statistically based (FIG. 12A, step 42b12, col 41 lines 15-22) The Incorporated by Reference art of He teaches that the data can be represented as histograms (col 4 lines 63-66).
Claim 9:
Gurpinar teaches the method of claim 1, further comprising simulating the plurality of wells using one or more computing devices to generate the model well data.  Gurpinar teaches that the overall method can be implemented on a computer (claims 1-42 addressing the art of the specification are all computer implemented methods)
Claim 10:
Gurpinar teaches a method of updating a computer model of a reservoir, the method comprising:
receiving actual well data from a plurality of wells, wherein the actual well data comprises actual property data for the plurality of wells (col 8 lines 50-55);
accessing model property data from the computer model;
comparing actual property data statistics from the actual property data with modeled property data statistics from modeled property data according to a property statistic metric (FIG. 12A, step 42b12, col 41 lines 15-22);
when the property statistic metric is satisfied:
comparing synthetic well log data determined from the modeled property data with actual well log data according to a model predictability metric; when the model predictability metric is satisfied, locally updating the computer model proximate the plurality of wells based at least in part on the actual property data; and when the property model predictability metric is not satisfied, globally updating the computer model based at least in part on the actual property data; when the property statistic metric is not satisfied, globally updating the computer model based at least in part on the actual property data.  Gurpinar teaches using the well logs to create models (col 8 lines 50-55) and these are used to create volume calculations which when not consistent with the data are adjusted (col 9 lines 21-30, FIG. 11A steps 42a6 and 42a7)
Claim 11:
Gurpinar teaches the method of claim 10, wherein:
wherein comparing the actual property data statistics with the modeled property data statistics comprises determining an error between the modeled property data statistics and the actual property data statistics; and the property statistic metric is an error threshold such that the property statistic metric is satisfied when the error is less than the error threshold.
Gurpinar teaches an iterative process which checks for errors between measured and the models (col 39 lines 26-31).  The Incorporated by Reference art of Gawith teaches that determining the accuracy of a model can use thresholds (pg. 3 col 1, first paragraph under heading Methodology).
Claim 12:
Gurpinar teaches the method of claim 11, wherein:
comparing the synthetic well log data with the actual well log data comprises determining a log error between the synthetic well log data and the actual well log data; and the model predictability metric is a log error threshold such that the model predictability metric is satisfied when the log error is less than the log error threshold. Gurpinar teaches creating models from well logs(col 8 lines 50-55).  The models are verified and updated when necessary (col 26 lines 20-27).  These comparisons are statistically based (FIG. 12A, step 42b12, col 41 lines 15-22)  The Incorporated by Reference art of Gawith teaches that determining the accuracy of a model can use thresholds (pg. 3 col 1, first paragraph under heading Methodology).
Claim 13:
Gurpinar teaches the method of claim 11, further comprising displaying, on an electronic display, the actual property data statistics in the form of at least one actual histogram and the modeled property data statistics in the form of at least one modeled histogram.
Gurpinar teaches displaying of the well performance FIG. 12A 42b7.  Gurpinar teaches creating models from well logs(col 8 lines 50-55).  The models are verified and updated when necessary (col 26 lines 20-27).  These comparisons are statistically based (FIG. 12A, step 42b12, col 41 lines 15-22) The Incorporated by Reference art of He teaches that the data can be represented as histograms (col 4 lines 63-66).
Claim 14:
Gurpinar teaches the method of claim 10, wherein locally updating the computer model is performed at least in part by history matching.  Gurpinar using historical data as constraints on the model (col 38 lines 61-63).

15. A system of updating a computer model of a reservoir comprising:
one or more processors; a non-transitory computer-readable medium storing computer-readable instructions (Gurpinar teaches that the overall method can be implemented on a computer, claims 1-42 addressing the art of the specification are all computer implemented methods) that, when executed by the one or more processors, cause the one or more processors to:
receive actual well data from a plurality of wells, wherein the actual well data comprises an actual geographic location for each well of the plurality of wells (col 8 lines 50-55);
access model well data from the computer model for a plurality of modeled wells, wherein the plurality of modeled wells correspond to the plurality of wells, and the model well data comprises a model geographic location for each modeled wells of the plurality of modeled wells (col 8 lines 50-55);
compare the actual well data to the model well data according to a grid model vertical mismatch metric (creating the 3D grid, col 37 line 64 – col 38 line 2, and col 38 lines 34-53);
when the grid model vertical mismatch metric is satisfied (assuming that this is the case where the undefined mismatch metric is below a threshold)  based on the comparison of the actual well data to the model well data, globally update the computer model based at least in part on the actual well data (col 38 lines 44-53); and
when the grid model vertical mismatch metric is not satisfied based on the comparison of the actual well data to the model well data (fig 11A step 42a8):
compare the plurality of wells of the actual well data to a cluster metric (Gurpinar determining the field-reservoir model comprising groups of wells fig 5 step 58, col 10 lines 65-67, col 26 lines 20-46, col 41 lines 34, and further Pedersen pg. 41 2nd col first para);
when the cluster metric is satisfied, locally update the computer model proximate the plurality of wells based at least in part on the actual well data; and when the cluster metric is not satisfied, globally update the computer model based at least in part on the actual well data (updating the computer model, fig 11A step 42a8).
Claim 16:
Gurpinar teaches the system of claim 15, wherein:
the comparing of the actual well data to the model well data according to the grid model vertical mismatch metric comprises: determining a grid model vertical mismatch for each well of the plurality of wells; and comparing the grid model vertical mismatch to a se1sm1c uncertainty of the computer model; and the grid model vertical mismatch metric is satisfied when the grid model vertical mismatch is less than the seismic uncertainty of the computer model.
Gurpinar teaches using a 3D grid (col 37 line 64 – col 38 line 2), where the grid system is verified to be a reliable model (col 38 lines 34-38, Fig. 11A step 42a6), and manually adjusting the model if it the grid fails to reproduce the geologic description (col 38 lines 44-53).
Claim 17:
Gurpinar teaches the system of claim 15, wherein locally updating the computer model is performed at least in part by history matching.  Gurpinar using historical data as constraints on the model (col 38 lines 61-63).

18. The system of claim 15, wherein:
the actual well data comprises actual property data for the plurality of wells (col 8 lines 50-55); and
the computer-readable instructions further cause the one or more processors to:
compare actual property data statistics from the actual property data with modeled property data statistics from modeled property data according to a property statistic metric (FIG. 12A, step 42b12, col 41 lines 15-22);
when the property statistic metric is satisfied:
compare synthetic well log data calculated from the modeled property data with actual well log data according to a model predictability metric; when the model predictability metric is satisfied, locally update the computer model proximate the plurality of wells based at least in part on the actual property data; and when the property model predictability metric is not satisfied, globally update the computer model based at least in part on the actual property data; and when the property statistic metric is not satisfied, globally update the computer model based at least in part on the actual property data.  Gurpinar teaches using the well logs to create models (col 8 lines 50-55) and these are used to create volume calculations which when not consistent with the data are adjusted (col 9 lines 21-30, FIG. 11A steps 42a6 and 42a7)
Claim 19:
Gurpinar teaches the system of claim 18, wherein:
wherein the comparing of the actual property data statistics with the modeled property data statistics comprises determining an error between the modeled property data statistics and the actual property data statistics; and the property statistic metric is an error threshold such that the property statistic metric is satisfied when the error is less than the error threshold.
Gurpinar teaches an iterative process which checks for errors between measured and the models (col 39 lines 26-31).  These comparisons are statistically based (FIG. 12A, step 42b12, col 41 lines 15-22)  The Incorporated by Reference art of Gawith teaches that determining the accuracy of a model can use thresholds (pg. 3 col 1, first paragraph under heading Methodology).
Claim 20:
Gurpinar teaches the system of claim 19, wherein:
the comparing of the synthetic well log data with the actual well log data comprises determining a log error between the synthetic well log data and the actual well log data; and the model predictability metric is a log error threshold such that the model predictability metric is satisfied when the log error is less than the log error threshold.
Gurpinar teaches creating models from well logs(col 8 lines 50-55).  The models are verified and updated when necessary (col 26 lines 20-27).  These comparisons are statistically based (FIG. 12A, step 42b12, col 41 lines 15-22)  The Incorporated by Reference art of Gawith teaches that determining the accuracy of a model can use thresholds (pg. 3 col 1, first paragraph under heading Methodology).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gurpinar, and further in view of Kang et al., “Efficient Assessment of Reservoir Uncertainty Using Distance-Based Clustering: A Review”, 2019 (hereinafter Kang).
Claim 3:
With respect to claim 3, Gurpinar teaches the method of claim 1.
Gurpinar teaches that the data can be collected into groups (fig 5 step 58, col 10 lines 65-67, col 26 lines 20-46, col 41 lines 34, and further Pedersen pg. 41 2nd col first para).
However Gurpinar is silent concerning wherein the cluster metric comprises a threshold distance between wells .
Kang teaches that reservoir modeling can rely on distance-based clustering (DBC).  DBC is defined as a combination of four technical processes: distance definition, distance matrix construction, dimensional reduction, and clustering. (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use distance based clustering in the data analysis of Gurpinar with the expected benefit that the calculations would be simplified by the reduction of data by representing the measured data by cluster.
This method for improving the analysis of Gurpinar using the clustering of Kang was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Kang,
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gurpinar and Kang to obtain the invention:
wherein the cluster metric comprises a threshold distance between wells .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/          Primary Examiner, Art Unit 2857